Exhibit 10.5

 

OMNIBUS AMENDMENT No. 4

to

TECHNOLOGY LICENSE AGREEMENT

and

SYSTEM AND LEAD DEVELOPMENT AND TRANSFER AGREEMENT

 

 

This OMNIBUS AMENDMENT (this “Amendment”) is made as of this 19th day of March,
2014, by and between (i) MRI Interventions, Inc., a Delaware corporation
formerly known as SurgiVision, Inc. (the “Company”), and (ii) Boston Scientific
Neuromodulation Corporation, a Delaware corporation formerly known as Advanced
Bionics Corporation (“BSN”). Unless otherwise defined herein, capitalized terms
used herein shall have the respective meanings set forth in the Development
Agreement referred to below.

 

WHEREAS, the Company and BSN entered into that certain System and Lead
Development and Transfer Agreement dated as of December 30, 2005, as amended by
that certain Amendment No. 1 dated as of May 31, 2006, as further amended by
that certain Omnibus Amendment dated as of June 30, 2007, as further amended by
that certain Omnibus Amendment #2 dated as of March 19, 2008, and as further
amended by the certain Omnibus Amendment #3 dated as of February 2, 2012 (as
amended, the “Development Agreement”);

 

WHEREAS, the Company and BSN entered into that certain Technology License
Agreement dated as of December 30, 2005, as amended by that certain Omnibus
Amendment dated as of June 30, 2007, as further amended by that certain Omnibus
Amendment #2 dated as of March 19, 2008, and as further amended by the certain
Omnibus Amendment #3 dated as of February 2, 2012 (as amended, the “License
Agreement”);

 

WHEREAS, on the date hereof, BSN, Cardiac Pacemakers, Inc., Boston Scientific
Corporation and the Company entered into an Asset Purchase Agreement, pursuant
to which BSN shall purchase and the Company shall sell certain of the Company's
intellectual property assets (the “Asset Purchase Agreement”); and

 

WHEREAS, in connection with the Asset Purchase Agreement, the Company and BSN
desire to modify certain provisions of the Development Agreement and the License
Agreement primarily to eliminate the milestone payment and royalty payment
obligations of BSN thereunder.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

I.         AMENDMENTS TO DEVELOPMENT AGREEMENT.

 

1.1.     Amendment of Section 10.1(a). The Company and BSN agree that Subsection
10.1(a) of the Development Agreement is hereby amended in its entirety to read
as follows:

 

"(a) [Intentionally Omitted]."

 

 
 

--------------------------------------------------------------------------------

 

 

1.2.     Amendment of Section 10.1(b). The Company and BSN agree that
Subsections 10.1(b)(iii), (iv) and (v) of the Development Agreement are hereby
amended in their entirety to read as follows:

 

"(iii) [Intentionally Omitted].

 

(iv) [Intentionally Omitted].

 

(v) [Intentionally Omitted]."

 

1.3.     Amendment of Section 10.3. The Company and BSN agree that Subsection
10.3 of the Development Agreement is hereby amended in its entirety to read as
follows:

 

"10.3 [Intentionally Omitted]."

 

1.4      Amendment of Section 11.7. The Company and BSN agree that Subsection
11.7 of the Development Agreement is hereby amended in its entirety to read as
follows:

 

"11.7 [Intentionally Omitted]."

 

1.5     [***] Notwithstanding the amendment of Section 10.1(b) of the
Development Agreement as set forth above, the Company and BSN agree that, solely
with respect to a Lead meeting the Lead Requirements [***], BSN shall pay the
Company [***]. Capitalized terms that are used in this section but are not
otherwise defined in this Amendment shall have the meanings given to such terms
in the Development Agreement.

 

II.            AMENDMENTS TO LICENSE AGREEMENT.

 

2.1       Amendment of Section 3. The Company and BSN agree that Section 3 of
the License Agreement is hereby amended in its entirety to read as follows:

 

"3. [Intentionally Omitted]."

 

2.2       Amendment of Section 9. The Company and BSN agree that Section 9 of
the License Agreement is hereby amended in its entirety to read as follows:

 

"9. Assignability. This Agreement shall not be assigned by Licensor by operation
of law or otherwise, except that the Licensor may assign all or any of its
rights and obligations hereunder to (i) any Affiliate of Licensor, and (ii) a
person that acquires all of the capital stock, or substantially all of the
assets, of Licensor, or of the division or business unit or Affiliate of
Licensor responsible for the Licensed Technology. This Agreement shall not be
assigned by Licensee by operation of law or otherwise, except that Licensee may
assign all or any of its rights and obligations hereunder to (i) any Affiliate
of Licensee, and (ii) a person that acquires all of the capital stock, or

 

substantially all of the assets, of Licensee, or of the division, business unit
or Affiliate of Licensee responsible for the Licensed Technology."

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

 
 

--------------------------------------------------------------------------------

 

 

2.3     Amendment of Exhibit A. The Company and BSN agree that Exhibit A of the
License Agreement is hereby amended in its entirety to read as follows:

 

"[Intentionally Omitted]"

 

2.4     [***] Notwithstanding the amendments of Section 3 and Exhibit A of the
License Agreement as set forth above, the Company and BSN agree that, solely
with respect to a lead, lead-related product or implantable pulse generator that
is a Licensed Product because [***], BSN shall pay the Company, [***].
Capitalized terms that are used in this section but are not otherwise defined in
this Amendment shall have the meanings given to such terms in the License
Agreement.

 

III.      MISCELLANEOUS.

 

3.1.   No Other Amendments. Except to the extent amended hereby, all of the
definitions, terms, provisions and conditions set forth in each of the
Development Agreement and the License Agreement are hereby ratified and
confirmed and shall remain in full force and effect.

 

3.2.     Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Amendment shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties. Nothing in this
Amendment, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Amendment,
except as expressly provided in this Amendment.

 

3.3.     Governing Law. This Amendment shall for all purposes be construed in
accordance with and governed by the laws of the State of California.

 

3.4.     Counterparts. This Amendment may be executed in two or more
counterparts and the signatures delivered by facsimile, each of which shall be
deemed an original, with the same effect as if the signatures were upon the same
instrument and delivered in person.

 

3.5.     Severability. If one or more provisions of this Amendment are held to
be

 

 

[***] Indicates portions of this exhibit that have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.unenforceable under applicable law, such provision shall
be excluded from this Amendment and the balance of the Amendment shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

[The remainder of this page is intentionally left blank.]

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized representatives, all as of the day and year
written above.

 

 



 

MRI INTERVENTIONS, INC.

 

   

 

 

   

 

 

By:   /s/ Kimble
Jenkins                                                                                                     

 

Name:   Kimble Jenkins

 

Title:   Chief Executive Officer

 

   

 

 

   

 

 

BOSTON SCIENTIFIC NEUROMODULATION CORPORATION

 

   

 

 

   

 

 

By:  

/s/ Tony
McAnally                                                                                                   

 

Name:  

Tony McAnally

 

Title:  

VP Finane



 

 



 